In an action by the purchasers named in a contract for the purchase and sale of real property against Causeway Builders, Inc., the seller, Leonardo and Marie Castorina, respectively the president and the secretary of the corporation, Sarah Farengo, the seller’s grantee, and others, for specific performance of the contract and for other relief, the appeal is from so much of a judgment entered after trial as is in favor of respondents and against appellants. Judgment insofar as appealed from affirmed, with costs. No opinion. Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur; Nolan, P. J., concurs in the affirmance of the judgment with respect to appellant Farengo but dissents from the affirmance of the judgment with respect to appellants Castorina and votes to reverse the judgment as to those appellants and to dismiss the complaint as to them, with the following memorandum: Except in such cases as involve individual and separate torts, such as assault, trespass, fraud and conversion, corporate officers, acting within the scope of their authority who induce the corporation for which they are acting to breach its contract, may not be held liable in damages to the other party to the contract (Greyhound Corp. v. Commercial Cas. Ins. Co., 259 App. Div. 317). The evidence in this ease is insufficient to establish the breach by these appellants, or their corporate principal, of any obligation which they owed to respondents other than those created by the contract which is the subject of the action.